      Case 1:03-md-01570-GBD-SN Document 5096 Filed 09/06/19 Page 1 of 2


ANDERSON KILL P.C.
                                                     Attorneys and Counselors at Law

1251 AVENUE OF THE AMERICAS • NEW YORK, NY I 0020
TELEPHONE: 212-278-1000 • FAX: 212-278-1733
www.andersonkill.com
                                                                                       Jerry S. Goldman, Esq.
                                                                                  Jgoldman@andersonkill.com
                                                                                                212-278-1569



Via ECF and FEDERAL EXPRESS                                                        September 6, 2019

The Honorable George B. Daniels                    The Honorable Sarah Netbum
United States District Court                       U.S. Magistrate Judge
Southern District ofNew York                       United State District Court for the S.D.N.Y.
Daniel Patrick Moynihan U.S. Courthouse            Thurgood Marshall U.S. Courthouse
500 Pearl Street                                   40 Foley Square, Room 430
New York, NY 10007                                 New York, NY 10007

                   Re:   In Re: Terrorist Attacks on September 11, 2001
                          03 MDL 1570 (GBD) (SN)

Dear Judge Daniels and Magistrate Judge Netbum:

        I write in response to this Court's endorsed order of September 3, 2019 (ECF No. 5044),
on behalf of the 0 'Neill Plaintiffs' fifteen ( 15) actions pending against the Islamic Republic of
Iran ("Iran").

        Unlike the Burnett and Ashton plaintiffs, we did not directly utilize the amendment
procedure, as we were not authorized to do so, under the Court's order relating to new actions
against Iran.

         Rather, for the twenty (20) new plaintiffs, we relied upon the language in the complaints
that the personal representatives were filing suits as "Personal Representative" of the particular
Estate "and on behalf of all survivors, and all legally entitled beneficiaries and families
members" of the 9111 decedent. See Order, E.C.F. No. 3435 (January 25, 2017) adopting PEC
proposals contained in the PEC letter, ECF No. 3433. This was further discussed in the
individual memoranda of law in support of the applications for judgments relating to those new
plaintiffs. See e.g., E.C.F. No. 4911 (August 20, 2019) (The Abel Plaintiffs' Memorandum of
Law in Support of Motion for Partial Final Judgment II), p. 6.

         In light of the foregoing, please advise ifthe Court desires a more detailed analysis ofthe
role, if any, of the statutes of limitation.

        We further incorporate the arguments raised by counsel for the Burnett and Ashton
plaintiffs in their letter responses of this date.




New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA
           Case 1:03-md-01570-GBD-SN Document 5096 Filed 09/06/19 Page 2 of 2

Anderson Kill & Olick, P.C.

     The Honorable George B. Daniels
     The Honorable Sarah Netbum
     September 6, 2019
     Page 2


             We do, of course, remain available for additional explanations and information that the
      Court may need.




      cc: All MDL Counsel of Record (via ECF)

                                                            /
                                                        I
